No. 04-01-00724-CV
HEARTLAND WIRELESS COMMUNICATIONS, INC., et al.,
Appellants
v.
Azalia GARCIA, et al.,
Appellees
From the 79th Judicial District Court, Brooks County, Texas
Trial Court No. 98-05-08388-CV
Honorable Mike Westergren, Judge Presiding
PER CURIAM
 
Sitting:	Phil Hardberger, Chief Justice
		Alma L. López, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	January 9, 2002
DISMISSED
	The appellants have a filed an agreed motion to dismiss this appeal.  Therefore, we grant the
motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(2).  Costs of appeal are taxed against the
parties who incurred them. 
							PER CURIAM
DO NOT PUBLISH